DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (2005/0056964) in view of Komatsu et al. (2013/0157784). Claim 1, Hiroaka discloses a golf ball comprising a core, an intermediate layer and cover. The cover composition comprises cis-1,4 polybutadiene, cis-polyisoprene and styrene polybutaeiene rubber [0041], methacrylic acid, metal oxide, and an organic peroxide [0035, 0036, 0041, 0044]. Tables 3-4 disclose BR01 polybutadiene and Table 1 in the instant spec discloses BR01 for the cover polybutadiene, therefore the Poiosson’s ratio of Hiroaka will be at least 0.49.  The Shore D hardness of the cover is at least 40 with a thickness of at least 0.3 mm [0060, 0061].  The golf ball includes an intermediate layer [0029] made from ionomers such as Himilan 1605, 1706, 1557. All of which are disclosed in table 1 of the instant specification in the preferred examples (examples 1-2). Since the materials are the same the hardness will also be the same. In regards to the quantity of each Himilan, "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would modify the thickness of the intermediate layer for enhanced performance.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka et al. (2005/0056964) in view of Komatsu et al. (2013/0157784), and further in view of Sullivan et al (8,784,236).  Hiraoka in view of Kamatsu discloses the intermediate layer comprising ionomers and/or diene block copolymers [0029], but does not disclose a resin with 50% synthetic rubber.  Sullivan teaches an intermediate layer for a golf ball comprising an ionomer and polybutadiene with the polybutadiene in the amount of 80% or less (col. 7, lines 21-22.). One of ordinary skill in the art would have modified the intermediate layer by adding polybutadiene for increased resiliency (Sullivan: col. 7, lines 30-32).  

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. Applicant argues Hiraoka does not discloses crystalline rubber as a rubber component. However, Hiroaka makes clear the crystalline rubber may be present in the composition in an amount as low as 10% [0042] while the remaining component is a noncrystalline such as cis-1,4 polybutadiene, cis-polyisoprene and styrene polybutadiene rubber. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



February 12, 2021